         Case 1:18-cv-10731-PGG Document 40 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BIENERT, MILLER & KATZMAN, PLC,

                           Plaintiff,                                    ORDER
   -   against -
                                                                  18 Civ. 10731 (PGG)
THE WIMBLEMDON FINANCING MASTER
FUND, LTD.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               There has been no activity in this matter since December 27, 2018. The parties

will submit a joint letter to the Court describing the status of this case by April 16, 2021.

Dated: New York, New York
       April 7, 2021
